Exhibit 10.24

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective
as of April 27, 2009 (the “Effective Date”), by and between GeoPetro Resources
Company, a California corporation (the “Employer”), and J. Chris Steinhauser, an
individual  (the “Employee”).

 

The parties, intending to be legally bound, agree as follows:

 

1.                               DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

 

“Agreement” means this Employment Agreement, as amended, restated or otherwise
modified from time to time.

 

“Benefits” is defined in Section 3.2.

 

“Confidential Information” means any and all:

 

(a)                                  trade secrets concerning the business and
affairs of the Employer, whether a technical, business or other nature that is
disclosed to the Employee or that is otherwise learned by Employee in the course
of employment with the Employer, including but not limited to know-how,
processes, designs, samples, inventions and ideas, past, current, and planned
property or mineral acquisition, and all information related thereto,
exploration or development activities or methods, customer and vendor lists,
business plans as well as any other information, however documented, that is a
trade secret under California law, as in effect as of the date hereof and as
amended from time to time; and

 

(b)                                 information concerning the business and
affairs of the Employer (which includes historical financial statements,
financial projections and budgets, historical and projected sales, historical
and projected net earnings, capital spending budgets and plans, however
documented).

 

(c)                                  “Confidential Information” shall not
include information, data, knowledge and know-how that (a) is in the Employee’s
possession prior to disclosure to the Employee , as shown by documents and other
competent evidence in Employee’s possession, (b) is in the public domain prior
to disclosure to the Employee, (c) lawfully enters the public domain through no
violation of this Agreement after disclosure to the Employee, (d) becomes
available to the Employee on a non-confidential basis from a source other than
the Employer, provided that such source is not known by the Employee to be bound
by a confidentiality agreement with the Employer or another party,

 

“Effective Date” means April 27, 2009.

 

“Employee Invention” means any idea, invention, or improvement (whether
patentable or not), any industrial design (whether registrable or not), and any
work of authorship (whether or not copyright protection may be obtained for it)
created, conceived, or developed by the Employee, either solely or in
conjunction with others, during the Employment Period, or a period that includes
a portion of the Employment Period, that relates to the business then being
conducted or proposed to be conducted by the Employer.

 

“Employment Period” means the period of the Employee’s employment under this
Agreement.

 

“For Cause” means: (a) the Employee’s material breach of this Agreement; (b) the
Employee’s failure to adhere to any written Employer policy; (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any

 

--------------------------------------------------------------------------------


 

of the Employer’s funds or property; or (e) the conviction of, or the entering
of a guilty plea or plea of no contest with respect to, a felony.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

 

“President” means the president of the Employer.

 

“Salary” is defined in Section 3.1.

 

2.                               EMPLOYMENT TERMS AND DUTIES

 

2.1                                 Employment. The Employer hereby employs the
Employee, and the Employee hereby accepts employment by the Employer, upon the
terms and conditions set forth in this Agreement.

 

2.2                                 Term. The Employer hereby employs the
Employee effective as of the Effective Date.  The employment with the Employer
is not for any specified period of time.  As a result, either the Employer or
the Employee is free to terminate the employment relationship at any time,
subject to the other provisions of this Agreement.  Unless earlier terminated,
this Agreement will terminate on April 27, 2012.

 

2.3                                 Termination. If the Employee is terminated
by the Employer for any reason (including a Change of Control as hereinafter
defined), other than For Cause, he will receive Salary as severance in an amount
equal to nine months of Salary, provided however, if less than nine months
remain until the Termination Date, the Employee shall only receive Salary for
such shorter period as remains until the Termination Date.  No severance
payments will be made until Employee executes a valid release of any and all
claims that he may have relating to his employment against the Employer and its
agents in a form provided by the Employer.  If Employee does not execute and
deliver such release on or before sixty-five (65) days after such termination,
or such release is revoked by Employee within the seven (7) days following
execution, then Employee shall not be entitled to any severance otherwise due
under this Section 2.3.  If the Employee is terminated For Cause, or resigns,
his Salary and Benefits will terminate immediately upon leaving the
Employer.  The Employer may terminate Employee For Cause only after (a) Employee
has had the opportunity to discuss such termination with the President, and
(b) the President has provided the Employee with a written statement terminating
Employee’s employment and specifying, in reasonable detail, the “For Cause”
termination.  If a matter purportedly giving rise to a “For Cause” termination
could be cured by Employee, the President shall not take any action to terminate
the Employee hereunder unless and until the Employee has received written notice
from the President of the Employer specifying such cause and Employee shall have
failed to cure or correct such cause within 30 days after receiving such notice.

 

For purposes of this Agreement, a Change of Control shall mean the first to
occur of:

 

(i)                                     a single event or transaction resulting
in any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) other than (1) the
Employer or any Affiliate of the Employer as of the date of this Agreement,
(2) any employee benefit plan of the Employer or any Affiliate of the Employer,
or (3) any person or entity organized, appointed or established by the Employer
for or pursuant to the terms of any such plan, acquiring beneficial ownership of
voting securities of the Employer, is or becomes the beneficial owner, directly
or indirectly, of securities of the Employer representing 80% or more of the
combined voting power of the Employer’s then outstanding securities; or

 

(ii)                                  consummation of a reorganization, merger
or consolidation of the Employer (a “Business Combination”), in each case,
unless, following such Business Combination, the individuals and entities who
were the beneficial owners of outstanding voting securities of the Employer
immediately prior to such Business Combination beneficially own, by reason of
such ownership of the Employer’s voting securities immediately before the
Business Combination, directly or indirectly, more than 20% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Employer resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the Employer or all or substantially all of the
Employer’s assets either directly or through one or more subsidiaries) in

 

2

--------------------------------------------------------------------------------


 

substantially the same proportions as their ownership of the outstanding voting
securities of the Employer immediately prior to such Business Combination.

 

Notwithstanding the foregoing subparagraphs (i) through (ii), in no event shall
any transaction or series of transactions entered into between the Employer, or
their respective Affiliates as of the date of this Agreement or entities wholly
owned by the forgoing, or changes associated therewith, be considered a Change
in Control.

 

No severance shall be paid under this Section 2.3 unless such termination
results in Employee’s “Separation from Service” with the Employer within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, which provides that,
whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that Employee and the Employer reasonably
anticipated that no further services would be performed by Employee after such
resignation or termination or that the level of bona fide services Employee
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or the full period of services to the Employer if
the Employee had been providing services to the Employer for less than 36
months).

 

2.4                                 Duties. The Employee shall serve as Chief
Financial Officer of the Employer or in such other capacity as appointed by the
President, and will have such duties as are assigned or delegated to the
Employee by, and shall report to, the President. The Employee will devote all of
his business time, attention, skill, and energy to the business of the Employer,
will use his best efforts to promote the success of the Employer’s business, and
will cooperate fully with the President in the advancement of the best interests
of the Employer.  Employee will not compete with the Employer during the
Employment Period.  Nothing in this Section 2.4, however, will prevent the
Employee from engaging in additional activities in connection with personal
investments and community affairs that are not inconsistent with the Employee’s
duties under this Agreement.  At the Employer’s request, Employee may also
perform services for companies that have a business relationship with the
Employer.  Unless agreed to by the Employer, Employee will receive no additional
Salary or Benefits or other compensation for these services.

 

3.                               COMPENSATION

 

3.1                                 Salary. The Employee will be paid an annual
salary of $225,000 (the “Salary”), which will be payable in equal periodic
installments according to the Employer’s customary payroll practices, but no
less frequently than monthly.   During the term of this Agreement, the salary
may be increased by the President.

 

3.2                                 Benefits. During the Employment Period, the
Employee shall be permitted to participate in such pension, profit sharing,
bonus, life insurance, hospitalization, major medical, and other employee
benefit plans of the Employer that may be in effect from time to time, to the
extent the Employee is eligible under the terms of those plans (collectively,
the “Benefits”).

 

3.3                                 Stock Options.  The Employee has previously
received stock option grants totaling 150,000 stock options of GeoPetro
Resources Company common stock (the “Stock Options”) dated May 13, 2003 having
an exercise price of $2.10 per share.  The Stock Options are fully vested as of
the effective date hereof.  The exercise price of the Stock Options shall be
reduced to $1.00 per share as of the Effective Date.  The Employer hereby agrees
to continue the Stock Options for the full term thereof (through May 13, 2013)
and agrees that such Stock Options will survive the term of this Agreement.  The
Employee acknowledges that he also previously received stock option grants
totaling 75,000 stock options of GeoPetro Resources Company common stock in
June of 2008, having an exercise price of $4.28 per share, and that all such
stock options granted in June of 2008 are hereby cancelled, and are null and
void, as of the Effective Date.

 

3.3.1    Change of Control.  All grants made to the Employee under the stock
option or other equity incentive plans of the Employer (the “Equity Plans”)
(including those made prior to the Effective Date (other than those grants
cancelled by this Agreement)) shall vest in full effective on the date of a
Change in Control or immediately prior to the occurrence of a termination of the
Employee’s employment by the Employer other than For Cause.  For avoidance of
doubt, there shall be no vesting as a result of the Employee terminating or
resigning his employment with the Employer.  To the extent that the terms of
this Agreement conflict with the terms of the Equity Plans of the Employer, the
terms of this Agreement shall control and the Employer agrees that the
provisions set

 

3

--------------------------------------------------------------------------------


 

forth herein regarding Change in Control shall be included in any stock option
agreement or similar granting instrument entered into with or provided to
Employee in connection with Employee’s employment with Employer.

 

3.4                                 Relocation Allowances.  Not applicable.

 

3.5                                 Travel Expenses.  Not applicable.

 

4.                               VACATIONS, HOLIDAYS AND SICK LEAVE

 

The Employee will be entitled to three weeks of vacation time and up to five
sick days per twelve month period and paid holidays in accordance with the
policies of the Employer.

 

5.                               NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

 

5.1                                 Acknowledgments by the Employee.  The
Employee acknowledges that (a) during the Employment Period and as a part of his
employment, the Employee will be afforded access to Confidential Information;
(b) public disclosure of such Confidential Information could have an adverse
effect on the Employer and its business; (c) because the Employee possesses
substantial technical expertise and skill with respect to the Employer’s
business, the Employer desires to obtain exclusive ownership of each Employee
Invention, and the Employer will be at a substantial competitive disadvantage if
it fails to acquire exclusive ownership of each Employee Invention; and (d) the
provisions of this Section 5 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information and to provide the
Employer with exclusive ownership of all Employee Inventions.

 

5.2                                 Agreements of the Employee. In consideration
of the compensation and benefits to be paid or provided to the Employee by the
Employer under this Agreement, the Employee covenants as follows:

 

(a)                                  Confidentiality.

 

(i)                                     During and following the Employment
Period, the Employee will hold in confidence the Confidential Information and
will not disclose it to any Person except with the specific prior written
consent of the Employer or except as otherwise expressly permitted by the terms
of this Agreement.

 

(ii)                                  Any trade secrets of the Employer will be
entitled to all of the protections and benefits under the California Trade
Secrets Act, as in effect on the date hereof, and as amended from time to time,
and any other applicable law.

 

(iii)                               None of the foregoing obligations and
restrictions applies to any part of the Confidential Information that the
Employee demonstrates was or became generally available to the public other than
as a result of a disclosure by the Employee.

 

(iv)                              Compelled Disclosure. Notwithstanding the
provisions of this Section 5.2(a), if the Employee is required to disclose any
Confidential Information pursuant to any applicable law, rule or regulation or a
subpoena, court order, similar judicial process, regulatory agency or stock
exchange rule, the Employee will, if possible, promptly notify the Employer of
any such requirement so that the Employer, at its sole cost and expense, may
seek an appropriate protective order or waive compliance with the provisions of
this Agreement. If such order is not obtained, or the Employer waives compliance
with the provisions of this Agreement, the Employee will disclose only that
portion of the Confidential Information which he is legally required to so
disclose. In the event that the Employee shall have complied fully with the
provisions of this Section, the Employer agrees that such disclosure may be made
by the Employee without any liability hereunder.

 

(b)                                 Employee Inventions. During and following
the Employment Period, each Employee Invention will belong exclusively to the
Employer. The Employee acknowledges that the Employee’s writing, works of
authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. The Employee covenants that he
will promptly:

 

4

--------------------------------------------------------------------------------


 

(i)                                     disclose to the Employer in writing any
Employee Invention;

 

(ii)                                  assign to the Employer or to a party
designated by the Employer, at the Employer’s request and without additional
compensation, all of the Employee’s right to the Employee Invention for the
United States and all foreign jurisdictions;

 

(iii)                               execute and deliver to the Employer such
applications, assignments, and other documents as the Employer may request in
order to apply for and obtain patents or other registrations with respect to any
Employee Invention in the United States and any foreign jurisdictions;

 

(iv)                              sign all other papers necessary to carry out
the above obligations; and

 

(v)                                 give testimony and render any other
assistance, without expense to the Employee, in support of the Employer’s rights
to any Employee Invention.

 

6.                               EXCLUSIVE EMPLOYMENT

 

Subject to the provisions of Section 2.4, above, during the Employment Period,
(a) Employee will not do anything to compete with the Employer’s present or
contemplated business (as that may change from time to time during the
Employment Period), nor will he plan or organize any competitive business
activity; and (b) Employee will not enter into any agreement which conflicts
with his duties or obligations to the Employer.  Employee will not during the
Employment Period or within twelve months after it ends, without the Employer’s
express written consent, solicit or encourage any employee, agent, independent
contractor, supplier, consultant, shareholder, investor or alliance partner to
terminate or alter a relationship with the Employer.

 

It is the desire and intent of the Employer and the Employee that the provisions
of this Section 6 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular portion of this Section 6 shall be
adjudicated to be invalid or unenforceable, this Section 6 shall be deemed
amended to apply in the broadest allowable manner and to delete therefrom the
portion adjudicated to be invalid or unenforceable, such amendment and deletion
to apply only with respect to the operation of Section 6 in the particular
jurisdiction in which that adjudication is made.

 

7.                               GENERAL PROVISIONS

 

7.1                                 Covenants of Sections 5 and 6 Are Essential
and Independent Covenants. The covenants by the Employee in Sections 5 and 6 are
essential elements of this Agreement, and without the Employee’s agreement to
comply with such covenants, the Employer would not have entered into this
Agreement or employed or continued the employment of the Employee. The Employer
and the Employee have independently consulted their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.

 

The Employee’s covenants in Sections 5 and 6 are independent covenants and the
existence of any claim by the Employee against the Employer under this Agreement
or otherwise, will not excuse the Employee’s breach of any covenant in
Sections 5 and 6.

 

If the Employee’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Employee in Sections 5 and 6, and the
Employer will have the right in addition to any other rights it may have, to
seek injunctive relief to restrain or specifically enforce provisions of this
Agreement.

 

7.2                                 Deferred Compensation.  If the Employer (or,
if applicable, any successor entity thereto) determines that the Salary provided
to the Employee upon termination pursuant to Section 2.3 or any other payments
provided for in this Agreement (any such payments, the “Deferred Payments”)
constitute “deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended (together, with any state law of similar effect,
“Section 409A”) and if the Employee is a “specified employee” of the Employer
(or, if applicable, any

 

5

--------------------------------------------------------------------------------


 

successor entity thereto), as such term is defined in
Section 409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to the extent
necessary to avoid the imposition of the adverse personal tax consequences under
Section 409A, the timing of the Deferred Payments will be delayed as follows: on
the earlier to occur of (1) the date that is six months and one day after the
date of termination of Employee’s employment, and (2) the date of Employee’s
death.  Prior to the imposition of any delay on the Deferred Payments as set
forth above, it is intended that (A) any installment of the Deferred Payments be
regarded as a separate “payment” for purposes of Treas. Reg.
§1.409A-2(b)(2)(i) and (B) all Deferred Payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treas. Reg. §1.409A-1(b)(4) and 1.409A-1(b)(9)(iii).  This Agreement is intended
to comply with Section 409A and shall be interpreted in accordance with such
Section and Department of Treasury Regulations and other interpretive guidance
issued thereunder including, without limitation, any such regulations or other
guidance issued after the effective date of this Agreement.  If the Employer
determines that this Agreement does not comply with Section 409A, the Employer
may adopt such amendments to this Agreement (without Employee’s consent) or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Employer determines are necessary or appropriate to (i) exempt the provisions
hereof from the application of Section 409A, (ii) preserve the intended tax
treatment of the benefits provided hereunder, or (iii) comply with the
requirements of Section 409A, provided further, notwithstanding anything
contained herein to the contrary, any provision hereof which is inconsistent
with the applicable requirements of Section 409A or any provision not set forth
which should be included herein in order to comply with the applicable
requirements of Section 409A shall be deemed revised or included herein, as the
case may be, in manner consistent therewith automatically, without any action of
the Employer or Employee.

 

7.3                                 Representations and Warranties by the
Employee. The Employee represents and warrants to the Employer that the
execution and delivery by the Employee of this Agreement do not, and the
performance by the Employee of the Employee’s obligations hereunder will not,
with or without the giving of notice or the passage of time, or both:
(a) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Employee; or (b) conflict with, result
in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which the Employee is a party or by which the
Employee is or may be bound.

 

7.4                                 Waiver. The rights and remedies of the
parties to this Agreement are cumulative and not alternative.  Neither the
failure nor any delay by either party in exercising any right, power, or
privilege under this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.

 

7.5                                 Binding Effect; Delegation of Duties
Prohibited. This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, assigns, heirs, and
legal representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred.  The duties and covenants of the Employee under this Agreement,
being personal, may not be delegated.

 

7.6                                 Indemnification.  The Employer shall
indemnify and advance expenses to the Employee to the fullest extent permitted
by California Corporate Law and the Employer’s Articles of Incorporation and
Bylaws, unless it is established that (a) the act or omission was material to
the matter giving rise to the liability and was omitted in bad faith or was the
result of active and deliberate dishonesty; (b) the Employee actually received
an improper personal benefit in money, property or services; or (c) in the case
of a criminal proceeding, the Employee had reasonable cause to believe the act
or omission was unlawful.

 

7.7                                 Notices. All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered

 

6

--------------------------------------------------------------------------------


 

mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):

 

If to Employer:

 

GeoPetro Resources Company

 

 

One Maritime Plaza, Suite 700

 

 

San Francisco, CA  94111

 

 

Attn: Stuart J. Doshi

 

 

 

 

 

Fax: (415) 398-9227

 

 

 

If to the Employee:

 

As set forth on signature page.

 

7.8                                 Entire Agreement; Amendments. This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

 

7.9                                 Governing Law; Forum and Venue.  This
Agreement shall be construed according to the law of the State of California and
any actions to enforce the terms of this Agreement shall be exclusively brought
in either state or federal court in the City and County of San Francisco,
California, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.  Process in any action or proceeding
referred to in the preceding sentence may be served on either party anywhere in
the world.  The prevailing Party in any such action shall be entitled to recover
its attorney’s fees and all costs of any such action.

 

7.10                           Severability. If any provision of this Agreement
is held invalid or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

7.11                           Counterparts and Facsimile. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.  Facsimile signatures shall be
considered an original signature.

 

7.12                           Waiver of Jury Trial.  THE PARTIES HERETO HEREBY
WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

EMPLOYER:

 

 

 

GEOPETRO RESOURCES COMPANY

 

 

 

By:

/s/ Stuart J. Doshi

 

Name:

Stuart J. Doshi

 

Title:

President and CEO

 

7

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

 

By:

/s/ J. Chris Steinhauser

 

 

 

 

Name:

J. Chris Steinhauser

 

Address:

C/o GeoPetro Resources Company

One Maritime Plaza, Suite 700

San Francisco, CA 94111

 

Facsimile Number:

(415) 398-9227

 

8

--------------------------------------------------------------------------------